DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 11,444,656. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 and 2 are disclosed in claims 1 and 6 of the U.S. Patent respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 1, 6-8, & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Magne (US 2013/0279429) in view of Santhoff (US 2005/0058114).

2. 	As per claim 1, Magne teaches a system for wireless communication comprising: an ultra-wideband (UWB) receiver for receiving data (Magne, Fig. 1 item 7. Furthermore, it is well-known in the art UWB receiver and/or transceivers are used for data communication in variety ways – see Santhoff US 2005/0058114 for example ¶0006 0014).  Therefore, taking the combined teaching of Magne and Santhoff as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of achieving data communication. 

3.	Claim 8 is similarly analyzed as claim 1 for obviousness reasons discussed above.

4.	As per claim 6,  Magne in view of Santhoff teaches the system according to claim 1, wherein the UWB receiver receives ultra-wideband wireless signals from the UWB transmitter formatted according to a protocol comprising a plurality of frames (Santhoff, ¶0035); at data rates below a predetermined threshold predetermined portions of the receiver circuit are power cycled to a sleep mode between receipt of each frame of the plurality of frames; and at data rates above the predetermined threshold the receiver circuit remains on between transmission of each frame of the plurality of frames (Santhoff, ¶0039).

5.	Claim 13 is similarly analyzed as claim 6 for obviousness reasons discussed above.

6.	As per claim 7,  Magne in view of Santhoff teaches the system according to claim 1, wherein the UWB receiver comprises a control circuit for controlling operation of the UWB receiver; the UWB receiver receives a receives the data signal according to a protocol comprising a plurality of frames each of a fixed size and a symbol rate (Santhoff, ¶0035 0039); the control circuit can configure the UWB receiver to support a plurality of effective data rates by adjusting the length of a sleep period between each frame of the plurality of frames (Santhoff, ¶0035 0039).

7.	Claim 14 is similarly analyzed as claim 7 for obviousness reasons discussed above.

Allowable Subject Matter
8.	Claims 2 and 9 are rejected for double patenting issue as shown above, but would be allowable if it overcomes the double patenting rejection by filing terminal disclaimer. 
9.	Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637